Citation Nr: 1343300	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to May 1944.  The Veteran died in April 2007; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Board previously remanded the claim in February 2013.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in April 2007 at the age of 91 as a result of asystole due to or as a consequence of cardiomyopathy.  Atrial fibrillation and end-stage renal disease were listed as contributing factors.  

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 50 percent disabling; chronic maxillary sinusitis, evaluated as 30 percent disabling; and post operative benign papilloma of tonsillar fossa, evaluated as 0 percent disabling. 

3.  There is no competent medical evidence that PTSD, bilateral hearing loss, chronic maxillary sinusitis, or papilloma of tonsillar fossa contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death. 

4.  The Veteran's cardiomyopathy had its onset many years after service and is not related to his military service, to include as secondary to the Veteran's service-connected PTSD.  

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Certain additional VCAA notice requirements may attach in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  The Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352  (2007).

The appellant was notified in letters dated in June 2007, May 2009, and March 2013 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letters also notified the appellant of the criteria for assigning an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The timing defect of the June 2007 and May 2009 letters was cured by re-adjudications of the claim in an August 2009 statement of the case (SOC) and May 2013 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and also secured opinions in furtherance of the appellant's claim.  Pertinent VA opinions were obtained in April and September 2013.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained in this case are sufficient as the examiners conducted complete reviews of the claims file and pertinent records, discussed all findings in the records considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the Veteran's disorders at the time of his death.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  
38 C.F.R. § 3.159(c)(4) . 

VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder. 

II.  Service Connection for the Cause of Death

The appellant contends that the Veteran's PTSD, bilateral hearing loss, chronic maxillary sinusitis, or papilloma of tonsillar fossa contributed to the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases (e.g., arteriosclerosis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

III.  Analysis

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the cause of the Veteran's death is related to his military service.

In this case, at the time of the Veteran's death, service connection had been established for PTSD, evaluated as 50 percent disabling; hearing loss, evaluated as 50 percent disabling; chronic maxillary sinusitis, evaluated as 30 percent disabling; and post operative benign papilloma of tonsillar fossa, evaluated as 0 percent disabling.  The Veteran's death certificate indicates that he died from cardiac asystole as due to cardiomyopathy.  The Veteran was not service-connected for any cardiac disorder at the time of his death.

Service treatment records dated December 1942 indicate that the Veteran's heart was not enlarged and sounded clear to percussion and auscultation.  In April 1944, the Veteran had a normal sinus rhythm, and a note indicates that the Veteran had no heart murmurs, enlargement or arrhythmias.  X-ray notes dated May 1944 indicate that the Veteran's heart and aorta were normal and that he did not have pulmonary disease.  The totality of the evidence fails to show that the onset of any heart condition occurred during the Veteran's service.  No medical professional has reported that the onset of any heart condition began during the Veteran's military service.

A VA medical opinion was obtained in April 2013.  The examiner opined that it was less likely than not that the Veteran's service connected disabilities caused, materially contributed to, or hastened his death.  The examiner explained that there is no medical evidence to suggest the immediate cause of the Veteran's death is related to any of his service-connected conditions. 

The Board notes that the appellant's representative asserted that the Veteran's PTSD contributed to his death based on medical articles and treatises that purport to show a causal relationship between PTSD and heart disease.  While the appellant's representative cites several excerpts from various sources, none of the articles were submitted in their entirety for Board consideration and none of the excerpts provide evidence that PTSD causes cardiac conditions.  Specifically, the Science Daily excerpt notes that "[w]hile the relationship between severe stress exposures and heart disease has been confirmed in animal studies, this association has been difficult to establish in human studies."  

In a September 2013 Veterans Health Administration (VHA) opinion, the examiner reviewed the Veteran's claims file, including the appellant's arguments regarding PTSD and cardiac conditions, and found that there is no correlation between the Veteran's PTSD and his coronary artery disease, cardiomyopathy, cardiac arrhythmia, atrial fibrillation or end-stage renal disease.  The examiner explained that the Veteran's death was a result of a cardiac condition, as a result of coronary artery disease and progressive cardiac disease causing cardiomyopathy and leading to the Veteran's death at the age of 91.  The examiner indicated that he did not find any evidence that the Veteran's cardiac condition was related to anxiety disorder, psychoneurosis, or PTSD.  The examiner concluded that the Veteran's cardiac condition and death due to asystole, atrial fibrillation, and end-stage renal disease are not related to his psychological condition first diagnosed in 1944 (and later reclassified as PTSD), and that the Veteran's PTSD was not a contributing factor to his death. 

The examiner also found that the Veteran's hearing loss, chronic maxillary sinusitis, and papilloma of tonsillar fossa did not contribute or hasten his death because the Veteran lived more than twenty to thirty years after being diagnosed with these disorders.  Although the examiner did not specifically state that the PTSD had not aggravated the heart condition, the Board finds that this was implicit in the opinion given that the examiner stated that the death was not related to the PTSD and that the PTSD had not contributed to the death.  

The probative medical evidence of record fails to show that the Veteran's PTSD, hearing loss, chronic maxillary sinusitis and/or papilloma of tonsillar fossa caused or contributed to his death.  No medical professional has provided any opinion as to that effect.  Weighing the VHA opinion against the submitted treatise excerpts, the Board gives more weight to the VHA opinion because the examiner reviewed the Veteran's file, considered the appellant's arguments and provided an opinion based on his expertise.  The totality of the pertinent evidence of record fails to show that the Veteran's PTSD and/or his other service-connected conditions contributed substantially or materially to his death; combined to cause his death; or aided or lent assistance to the production of death.  The evidence simply does not show a causal connection between the Veteran's PTSD and/or his other service-connected conditions and his death. 

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused by his military service, to include being due to the service-connected PTSD, hearing loss, chronic maxillary sinusitis and/or papilloma of tonsillar fossa, and that the Veteran's cardiac condition was related to his PTSD.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's death was due to his active military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. §5107.


ORDER

Service connection for cause of the Veteran's death is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


